DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 1-9, 17-18, and 21-24 in the reply filed on 07/13/2021 is acknowledged.
Applicant’s amendment of claim 10 in the reply filed on 07/13/2021 is acknowledged.
Claims 10 -16 and 19-20 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 10 -16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 10, Sasaki et al., US 2011/012/802 taken with of Ng et al., US 2012/0220082 discloses all limitations of claim 10 except for that “the first thinning process is grinding, and the second thinning process is etching.”  Therefore, the claimed device / method differs from prior art devices / methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893